Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a motion element (2a) and a transfer device (2a1) or a processing element (2b) and a processing device (2b1),  described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a processing arrangement” and “processing elements”. It is unclear as to the meets and bounds of what the scope of these elements are to encompass. 
Regarding claim 1: it is unclear as to what the intent of the phrase “used especially” is.
Claim 2 recites, “a transfer device, which is in the processing arrangement’ s motion elements”. It is unclear what the meets and bounds of these elements are, and what scope they encompass. Plus, it is already unclear the distinctions between the processing arrangement processing elements in claim 1, now there are motion elements part of the processing arrangement. What is the scope of the transfer device? What is it? 
Regarding claim 3: the phrase "and/or the like purpose" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 3: the term “such as” is used and therefore it does not distinctly claim the invention. 
Regarding claim 4: “processing device” lacks antecedent basis.
Regarding claim 5: the terms “preferably” and “such as” are used and therefore it does not distinctly claim the invention. The term “transfer device” lacks antecedent basis. The phrase "and/or the 
Regarding claim 6: it is unclear as to what the intent of the phrase “used especially” is.
Regarding claim 7: it is unclear as to what the “its” refers back to 
Regarding claim 8: the phrase "and/or the like purpose" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The term “such as” is used and therefore it does not distinctly claim the invention.
Regarding claim 10: the term “most preferably” is used and therefore it does not distinctly claim the invention. The claim recites “it” as is unclear what “it” refers to. The phrase "and/or the like purpose" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
It is unclear what the distinction is between motion element and transfer device. Additionally, it is unclear what the distinction is between processing element and processing device.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pickell (US Pub. 2015/0250115 A1)
Regarding claim 1, Pickell disclose a method for growing plants on multilayer principle in mobile gutter farming (Fig. 1, frame 10 is comprised of multiple levels of carriages 18), whereby, in the process of growing plants planted in cultivation gutters, said plants are conveyed with auxiliary power-operated motion elements in cultivation layers present on top of each other in a cultivation space in a first cultivation line in the longitudinal direction of the cultivation space (Pg. 2, [0034], lines 1-3: “Carriages 18 are suspended from a chain 14 for transport along a multilayer serpentine path through the frame 10”) and thereafter in a second cultivation line in opposite direction with respect to the longitudinal direction (Fig. 1, Carriages 18 of subsequent rows are transported in the opposite direction of the previous row) wherein the cultivation gutters used especially in mobile gutter farming, and the plants contained therein, are treated in the cultivation space by means of a processing arrangement in a cultivation layer-specific manner, whereby the cultivation gutters and the plants contained therein are treated by processing elements on each cultivation layer of the cultivation space separately, in a manner substantially independent of the other cultivation layers (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for germination, a growing zone where lighting, nutrients and water are provided for growth, and a harvesting zone where sprouts are dumped from each tray”).
Regarding claim 6, Pickell discloses a system for growing plants on multilayer principle in mobile gutter farming (Fig. 1, frame 10 is comprised of multiple levels of carriages 18), said system being 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3, 4, 5, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pickell (US Pub. 2015/0250115 A1) in view of Uchiyama (US Pub. 2004/0163308 A1).
Regarding claim 2, Pickell discloses the claimed invention but does not disclose the cultivation gutters are shifted in lateral direction from the first cultivation line onto the second cultivation line by means of a transfer device as taught by Uchiyama (Abstract, lines 13-17: “conveyor device (2), and transfer bars (41) for transferring the trays (5) between the conveyor device (2) and the planting and harvesting conveyors (6,7) are installed on the upstream and downstream sides of the conveyor device (2)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device of Uchiyama in the case that multiple racks are used and transfer between them is required.
Regarding claim 3, Pickell as modified discloses the claimed invention except for the cultivation gutters, and the plants contained therein, are shifted by a processing device, which is included in the processing arrangement's processing elements, in a lateral direction from the second cultivation line for processing the plants and the cultivation gutters, such as for harvesting the plants, removing substrate waste, ashing/disinfecting the cultivation gutters, placing fresh substrate, sowing/planting the plants, pre-irrigating the same, and/or the like purpose, and/or for returning the same onto the first cultivation line as taught by Uchiyama (Pg. 6, [0097], The tray 5 retrieved from the harvesting conveyor 7 is brought down to a working area 10c by the worker and the plants only are harvested).

Regarding claim 4, Pickell as modified discloses the claimed invention in addition to the cultivation gutters on the two or more cultivation layers of the cultivation space, and the plants contained therein, are treated in a cultivation layer-specific manner (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for germination, a growing zone where lighting, nutrients and water are provided for growth, and a harvesting zone where sprouts are dumped from each tray”).
Regarding claim 5, Pickell discloses the claimed invention in addition to the cultivation gutters and the plants contained therein are treated with actuators, which are provided in the processing arrangement and are most preferably automatically controlled, such as with gripping elements included in the processing device and making it possible to take hold of the cultivation gutters and to shift the same in lateral direction (Pg. 3, [0039], lines 4-6: “The wash and seeding mechanism 50 moves from side to side along guide bars 52 by a rodless cylinder 54 (or other linear actuator)”), and/or with harvesting, scraping, washing/disinfecting, substrate-placing, seed/seedling-sowing/planting and/or pre-irrigating elements and/or the like included in the processing device as taught by Uchiyama (Pg. 6, [0097], The tray 5 retrieved from the harvesting conveyor 7 is brought down to a working area 10c by the worker and the plants only are harvested).

Regarding claim 7, Pickell discloses the claimed invention but does not disclose the motion elements of its processing arrangement include a transfer device as taught by Uchiyama (Abstract, lines 13-17: “conveyor device (2), and transfer bars (41) for transferring the trays (5) between the conveyor device (2) and the planting and harvesting conveyors (6,7) are installed on the upstream and downstream sides of the conveyor device (2)”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device of Uchiyama present in a gap between oppositely directed cultivation lines in the case that multiple racks are used and transfer between them is required.
Regarding claim 8, Pickell as modified discloses the claimed invention except for the processing elements of the processing arrangement include a processing device present in the gap between the oppositely directed cultivation lines of the cultivation space for shifting the cultivation gutters, and plants contained therein, in a lateral direction from the second cultivation line for processing the plants and the cultivation gutters, such as for harvesting the plants, removing substrate waste, washing/disinfecting the cultivation gutters, placing fresh substrate, sowing/planting the plants, pre-irrigating the same, and/or the like purpose, and/or for returning the same onto the first cultivation line as taught by Uchiyama (Pg. 6, [0097], The tray 5 retrieved from the harvesting conveyor 7 is brought down to a working area 10c by the worker and the plants only are harvested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell as modified to include the 
Regarding claim 9, Pickell discloses the claimed invention but does not disclose to the processing arrangement includes a transfer device (Fig. 1, transfer bars 41) and processing device (Fig. 1, harvesting conveyor 6) as taught by Uchiyama.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device and processing device of Uchiyama in the case that multiple racks are used and transfer between them is required.
Regarding claim 10, Pickell discloses the claimed invention in addition to it includes automatically controlled actuators which are provided in the processing arrangement for treating the cultivation gutters and the plants contained therein, such as gripping and shifting elements included in the processing device (Pg. 3, [0039], lines 4-6: “The wash and seeding mechanism 50 moves from side to side along guide bars 52 by a rodless cylinder 54 (or other linear actuator)”),  and making it possible to take hold of the cultivation gutters and to shift the same in lateral direction, and/or harvesting, scraping, washing/disinfecting, substrate-placing, seed/seedling-sowing/planting and/or pre-irrigating elements, and/or the like as taught by Alexander (Pg. 2, [0017], lines 5-10: “For example, the facility can include a general grow location and a single transfer station containing a single robotic manipulator configured to handle transfer of substantially all plants from seeding trays to nursery modules to finishing modules to harvest trays in the facility”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the processing device of Alexander in the gap between the cultivation lines to enable it to remove plants as necessary for processing and moving.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device of Uchiyama in the case that multiple racks are used and transfer between them is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642